Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 3 January 2019. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 USC § 101
Claims 16-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 16 encompass a transitory medium given the claim's broadest reasonable interpretation in light of paragraph [0074] of the specification.  Such media have been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). It is suggested that claim 16 be amended to recite a “non-transitory” computer readable medium to overcome this rejection.
  

Claims 1-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
establishing a relationship network of doctor-patient and drug diagnosis based on social security medical treatment data, wherein, the relationship network comprises kinds of nodes, the relationship between each node and any other node is different; 
analyzing group medical treatment behaviors of each node in the relationship network, to extract multiple-dimensional group medical treatment characteristics corresponding to each node; 
identify a fraud rate of each node.
Therefore, the claim as a whole is directed to “healthcare fraud detection”, which is an abstract idea because it is a method of organizing human activity. “Healthcare fraud detection” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
inputting each of the multiple-dimensional group medical treatment characteristics extracted into a preset classification model, to identify fraud rate of each node according to the classification model.
This additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This does not amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 2-5 further recite additional elements that merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to 2-5 are ineligible.
Claims 6-20 are parallel in nature to claims 1-5. Accordingly claims 6-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adjaoute (U.S. 2015/0081324), hereinafter “Adjaoute”.

Regarding claim 1, Adjaoute discloses a social security fraud behaviors identification method, comprising:
establishing a relationship network of doctor-patient and drug diagnosis based on social security medical treatment data, wherein, the relationship network comprises kinds of nodes, the relationship between each node and any other node is different (See Adjaoute [0057]-[0059], and [0116].); 
analyzing group medical treatment behaviors of each node in the relationship network, to extract multiple-dimensional group medical treatment characteristics corresponding to each node (See Adjaoute Fig. 2, [0044], [0047]-[0051], and [0059].); 
inputting each of the multiple-dimensional group medical treatment characteristics extracted into a preset classification model, to identify fraud rate of each node according to the classification model (See Adjaoute Fig. 2, [0047] and [0061].).

Regarding claim 2, Adjaoute discloses the method of claim 1 as discussed above. Adjaoute further discloses a method, wherein the step of establishing a relationship network of doctor-patient and drug diagnosis based on social security medical treatment data comprises:
performing data processing on the social security medical treatment data (See Adjaoute [0057] and [0058].); 
establishing the relationship network of doctor-patient and drug diagnosis according to the social security medical treatment data after being data processed (See Adjaoute [0057]-[0059], and [0116].).

Regarding claim 3, Adjaoute discloses the method of claim 1 as discussed above. Adjaoute further discloses a method, wherein the step of inputting each of the multiple-dimensional group medical treatment characteristics extracted into a preset classification model, to identify fraud rate of each node according to the classification model comprises:
calculating the similarity of the multi-dimensional group medical treatment characteristics of each node having the same attribute, according to the multi-dimensional group medical treatment characteristics corresponding to each node (See Adjaoute [0108]-[0110].); 
inputting the calculated similarity of each node into the preset classification model, to calculate fraud rate of each node according to a preset fraud detection formula in the classification model (See Adjaoute Fig. 2, [0047] and [0061].).

Regarding claim 4, Adjaoute discloses the method of claim 3 as discussed above. Adjaoute further discloses a method, wherein after the step of calculating fraud rate of each node according to a preset fraud detection formula in the classification model, the social security fraud behaviors identification method further comprises:
verifying the fraud rate of each node to add the verification conclusion to the fraud rate of each node; re-inputting the fraud rate with the verification conclusion into the classification model for training the classification model (See Adjaoute [0117]-[0118].).

Regarding claim 5, Adjaoute discloses the method of claim 1 as discussed above. Adjaoute further discloses a method, wherein before the step of analyzing group medical treatment behaviors of each node in the relationship network, to extract multiple-dimensional group medical treatment characteristics corresponding to each node, the social security fraud behaviors identification method further comprises:
determining an external factor characteristic to be supplemented in the relationship network, and obtaining the external factor characteristic from the Internet (See Adjaoute [0045].); 
generating a new node based on the external factor characteristics obtained; and adding the new node into the relationship network, to update the relationship network (See Adjaoute [0057]-[0059], and [0116].).

Regarding claim 6, Adjaoute discloses a social security fraud behaviors identification device, comprising:
an establishing module, configured to establish a relationship network of doctor-patient and drug diagnosis based on social security medical treatment data, wherein, the relationship network comprises kinds of nodes, the relationship between each node and any other node is different (See Adjaoute [0057]-[0059], and [0116].); 
an analyzing and extracting module, configured to analyze group medical treatment behaviors of each node in the relationship network, to extract multiple-dimensional group medical treatment characteristics corresponding to each node (See Adjaoute Fig. 2, [0044], [0047]-[0051], and [0059].); 
an input identifying module, configured to input each of the multiple-dimensional group medical treatment characteristics extracted into a preset classification model, to identify fraud rate of each node according to the classification model (See Adjaoute Fig. 2, [0047] and [0061].).

Regarding claim 7
a processing unit, configured to perform data processing on the social security medical treatment data (See Adjaoute [0057] and [0058].); 
an establishing unit, configured to establish the relationship network of doctor-patient and drug diagnosis according to the social security medical treatment data after being data processed (See Adjaoute [0057]-[0059], and [0116].).

Regarding claim 8, Adjaoute discloses the device of claim 6 as discussed above. Adjaoute further discloses a device, wherein the input identifying module comprises:
a calculating unit, configured to calculate the similarity of the multi-dimensional group medical treatment characteristics of each node having the same attribute, according to the multi-dimensional group medical treatment characteristics corresponding to each node; an input unit, configured to input the calculated similarity of each node into the preset classification model (See Adjaoute [0108]-[0110].); 
the calculating unit being also configured to calculate the calculated similarity of each node into the preset classification model, to calculate fraud rate of each node according to a preset fraud detection formula in the classification model (See Adjaoute Fig. 2, [0047] and [0061].).

Regarding claim 9
a verifying module, configured to verify the fraud rate of each node and add the verification conclusion to the fraud rate of each node; a training module, configured to re-input the fraud rate with the verification conclusion into the classification model for training the classification model (See Adjaoute [0117]-[0118].).

Regarding claim 10, Adjaoute discloses the device of claim 6 as discussed above. Adjaoute further discloses a device, wherein the social security fraud behaviors identification device further comprises:
a determining and obtaining module, configured to determine an external factor characteristic to be supplemented in the relationship network, and obtaining the external factor characteristic from the Internet (See Adjaoute [0045].); 
a generating module, configured to a new node based on the external factor characteristics obtained; and a updating module, configured to add the new node into the relationship network, to update the relationship network (See Adjaoute [0057]-[0059], and [0116].).

Regarding claim 11, Adjaoute discloses a social security fraud behaviors identification apparatus, comprising:
a processor, and a memory storing a social security fraud behaviors identification program; the processor is configured to execute the social security fraud behaviors identification program (See Adjaoute [0030].) to perform the following steps: 
establishing a relationship network of doctor-patient and drug diagnosis based on social security medical treatment data, wherein, the relationship network comprises kinds of nodes, the relationship between each node and any other node is different (See Adjaoute [0057]-[0059], and [0116].); 
analyzing group medical treatment behaviors of each node in the relationship network, to extract multiple-dimensional group medical treatment characteristics corresponding to each node (See Adjaoute Fig. 2, [0044], [0047]-[0051], and [0059].); 
inputting each of the multiple-dimensional group medical treatment characteristics extracted into a preset classification model, to identify fraud rate of each node according to the classification model (See Adjaoute Fig. 2, [0047] and [0061].).

Regarding claim 12, Adjaoute discloses the apparatus of claim 11 as discussed above. Adjaoute further discloses an apparatus, wherein the processor is also configured to execute the social security fraud behaviors identification program to perform the step of establishing a relationship network of doctor-patient and drug diagnosis based on social security medical treatment data:
performing data processing on the social security medical treatment data (See Adjaoute [0057] and [0058].); 
establishing the relationship network of doctor-patient and drug diagnosis according to the social security medical treatment data after being data processed (See Adjaoute [0057]-[0059], and [0116].).

Regarding claim 13, Adjaoute discloses the apparatus of claim 11 as discussed above. Adjaoute further discloses an apparatus, wherein the processor is also configured to execute the social security fraud behaviors identification program to perform the step of inputting each of the multiple-dimensional group medical treatment characteristics extracted into a preset classification model, to identify fraud rate of each node according to the classification model:
calculating the similarity of the multi-dimensional group medical treatment characteristics of each node having the same attribute, according to the multi-dimensional group medical treatment characteristics corresponding to each node (See Adjaoute [0108]-[0110].); 
inputting the calculated similarity of each node into the preset classification model, to calculate fraud rate of each node according to a preset fraud detection formula in the classification model (See Adjaoute Fig. 2, [0047] and [0061].).

Regarding claim 14, Adjaoute discloses the apparatus of claim 13 as discussed above. Adjaoute further discloses an apparatus, wherein after the step of calculating fraud rate of each node according to a preset fraud detection formula in the classification model, the processor is also configured to execute the social security fraud behaviors identification program to perform the following steps:
verifying the fraud rate of each node to add the verification conclusion to the fraud rate of each node; re-inputting the fraud rate with the verification conclusion into the classification model for training the classification model (See Adjaoute [0117]-[0118].).

Regarding claim 15, Adjaoute discloses the apparatus of claim 11 as discussed above. Adjaoute further discloses an apparatus, wherein before the step of analyzing group medical treatment behaviors of each node in the relationship network, to extract multiple-dimensional group medical treatment characteristics corresponding to each node, the processor is also configured to execute the social security fraud behaviors identification program to perform the following steps:
determining an external factor characteristic to be supplemented in the relationship network, and obtaining the external factor characteristic from the Internet (See Adjaoute [0045].); 
generating a new node based on the external factor characteristics obtained; and adding the new node into the relationship network, to update the relationship network (See Adjaoute [0057]-[0059], and [0116].).

Regarding claim 16, Adjaoute discloses a computer-readable storage medium, the computer-readable storage medium storing a social security fraud behaviors identification program, the social security fraud behaviors identification program when being executed by a processor performing the following steps:
establishing a relationship network of doctor-patient and drug diagnosis based on social security medical treatment data, wherein, the relationship network comprises kinds of nodes, the relationship between each node and any other node is different (See Adjaoute [0057]-[0059], and [0116].); 
analyzing group medical treatment behaviors of each node in the relationship network, to extract multiple-dimensional group medical treatment characteristics corresponding to each node (See Adjaoute Fig. 2, [0044], [0047]-[0051], and [0059].); 
inputting each of the multiple-dimensional group medical treatment characteristics extracted into a preset classification model, to identify fraud rate of each node according to the classification model (See Adjaoute Fig. 2, [0047] and [0061].).

Regarding claim 17, Adjaoute discloses the storage medium of claim 16 as discussed above. Adjaoute further discloses a storage medium, wherein the social security fraud behaviors identification program when being executed by a processor also performing the step of establishing a relationship network of doctor-patient and drug diagnosis based on social security medical treatment data:
performing data processing on the social security medical treatment data (See Adjaoute [0057] and [0058].); 
establishing the relationship network of doctor-patient and drug diagnosis according to the social security medical treatment data after being data processed (See Adjaoute [0057]-[0059], and [0116].).

Regarding claim 18, Adjaoute discloses the storage medium of claim 16 as discussed above. Adjaoute further discloses a storage medium, wherein the social security fraud behaviors identification program when being executed by a processor also performing the step of inputting each of the multiple-dimensional group medical treatment characteristics 
calculating the similarity of the multi-dimensional group medical treatment characteristics of each node having the same attribute, according to the multi-dimensional group medical treatment characteristics corresponding to each node (See Adjaoute [0108]-[0110].); 
inputting the calculated similarity of each node into the preset classification model, to calculate fraud rate of each node according to a preset fraud detection formula in the classification model (See Adjaoute Fig. 2, [0047] and [0061].).

Regarding claim 19, Adjaoute discloses the storage medium of claim 18 as discussed above. Adjaoute further discloses a storage medium, wherein after the step of calculating fraud rate of each node according to a preset fraud detection formula in the classification model, the social security fraud behaviors identification program when being executed by a processor also performing the following steps:
verifying the fraud rate of each node to add the verification conclusion to the fraud rate of each node; re-inputting the fraud rate with the verification conclusion into the classification model for training the classification model (See Adjaoute [0117]-[0118].).

Regarding claim 20, Adjaoute discloses the storage medium of claim 16 as discussed above. Adjaoute further discloses a storage medium, wherein before the step of analyzing group medical treatment behaviors of each node in the relationship network, to extract 
determining an external factor characteristic to be supplemented in the relationship network, and obtaining the external factor characteristic from the Internet (See Adjaoute [0045].); 
generating a new node based on the external factor characteristics obtained; and adding the new node into the relationship network, to update the relationship network (See Adjaoute [0057]-[0059], and [0116].).

	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Natarajan (U.S. 2016/0267224) and Shikhare (U.S. 2016/0379309) disclose systems for detecting healthcare fraud using automation and machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619